Exhibit 10.1

 

SECOND AMENDMENT TO CONSULTING AGREEMENT

 

This SECOND AMENDMENT TO CONSULTING AGREEMENT is made as of the 2nd day of June,
2014 by and between LEVEL 3 COMMUNICATIONS, LLC, a Delaware limited liability
company (“Company”) and THOMAS C. STORTZ (“Consultant”).

 

WHEREAS, Consultant and Company desire to amend the Consulting Agreement dated
February 16, 2011, as amended by the First Amendment to Consulting Agreement
dated June 1, 2011 (the “First Amendment”), to remove the temporary suspension
of the Consulting Agreement that was accomplished through the First Amendment,
and to make additional changes as set forth herein;

 

NOW, THEREFORE, Company and Consultant agree as follows

 

1.              Capitalized Terms.  Capitalized terms used but not defined
herein shall have the same meaning as set forth in the Consulting Agreement.

 

2.              Term.  Given Consultant’s retirement from Company effective
June 2, 2014, the temporary suspension of the Consulting Agreement is hereby
terminated, and the remaining Term of the Consulting Agreement shall commence on
June 2, 2014, and shall end on April 1, 2015, subject to any cancellation or
termination rights as set forth in the Consulting Agreement.

 

3.              Consideration.  Section 4 of the Consulting Agreement is hereby
modified as follows:

 

a.              To give effect to a 1-for-15 reverse stock split that occurred
after the date of the First Amendment, Consultant shall receive a single award
of 15,596 RSUs on July 1, 2014;

 

b.              Because Company no longer grants OSOs, Consultant and Company
agree to substitute Performance Restricted Stock Units (“PRSUs”), with
performance objectives identical to those set forth in the April 1, 2014 grant
of PRSUs to certain Company employees, for OSOs on a 1-for-1 basis.  Thus,
giving effect for the reverse stock split referenced above, and in lieu of the
quarterly grant of OSOs as described in the Consulting Agreement, Consultant
shall receive a single award of 15,596 PRSUs on July 1, 2014.

 

The parties have contemporaneously executed a Restricted Stock Unit and
Performance Restricted Stock Unit Award Agreement which shall govern the awards
of RSUs and PRSUs set forth above.

 

4.              No Solicitation/No Competition.  The provisions of Section 12 of
the Consulting Agreement, which initially applied for a period of 15 months from
the Effective Date, shall be extended to apply through July 1, 2015 (and shall
thereafter be of no force and effect).

 

--------------------------------------------------------------------------------


 

5.              Release.  For and in consideration of the payments and benefits
described in the Consulting Agreement and herein, and other good and valuable
consideration, Consultant, for and on behalf of himself and his heirs,
administrators, executors, and assigns, does fully and forever release, remise,
and discharge Company, its affiliates and their successors and assigns, together
with their respective officers, directors, partners, shareholders, employees,
and agents (collectively, and with Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof that Consultant had, may have had,
or now has against the Company Parties, whether known or unknown, for or by
reason of any matter, cause, or thing whatsoever, including any claim arising
out of or attributable to Consultant’s employment or retirement, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation.  This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, and the Equal
Pay Act, each as may be amended from time to time, and all other federal, state,
and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees.  Consultant intends
that the release contained herein shall constitute a general release of any and
all claims that he may have against the Company Parties as of the date hereof to
the fullest extent permissible by law.  Nothing in this paragraph, however,
shall be construed to release the Company Parties from any liability for breach
of this Consulting Agreement (as amended) or for breach of that certain
Restricted Stock Unit and Performance Restricted Stock Unit Award Agreement
between Company and Consultant dated June 2, 2014, or any other outstanding
agreements between the parties, or between Consultant and affiliates of the
Company.

 

6.              Entire Agreement.  This Second Amendment, together with the
Consulting Agreement, the First Amendment and the Restricted Stock Unit and
Performance Restricted Stock Unit Award Agreement, constitutes the entire
agreement between the parties relating to the subject matter hereof, and
supersedes all prior understandings, agreements and documents relating to the
subject matter hereof.  This Second Amendment may be modified only by an
instrument executed by Company and Consultant.

 

2

--------------------------------------------------------------------------------


 

7.              Severability.  If any provision of this Second Amendment is held
to be unenforceable for any reason, it shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this Second Amendment shall be valid and
enforceable to the fullest extent possible.

 

 

 

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

 

By:

/s/ Laurinda Y. Pang

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Thomas C. Stortz

 

Thomas C. Stortz

 

3

--------------------------------------------------------------------------------